Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Caridi on 03/02/2022.
The application has been amended as follows: 
Claim 6, line 10, after “-3.0 x 10-6/K”, insert --, and the negative thermal expansion material has an average particle size of 0.1 to 50 μm --. 
Claim 11, line 7, after “30 m2/g”, insert -- , and the negative thermal expansion material has an average particle size of 0.1 to 50 μm --.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-III, as set forth in the Office action mailed on 09/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/10/2021 is withdrawn.  Claims 6-10, directed to a method for manufacturing a negative thermal expansion material, and a composite material, are no longer 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-4, and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a negative thermal expansion material made of zirconium phosphate tungstate containing an Al atom, and having a thermal expansion coefficient of -2.0 x10-6 to -3.0x10-6/K, wherein the zirconium phosphate tungstate containing an Al is Al-containing zirconium phosphate tungstate of single phase based on X-ray diffraction, the content of Al atom is 100 to 6000 ppm by mass, 
The closest prior art is considered to be Merkel et al. (US6187700, hereinafter referred to as Merkel). Merkel discloses negative thermal expansion materials (see Merkel at the Abstract) comprising Zr2P2WO12 and aluminum oxide (see Merkel at Col. 10, lines 47-51). Merkel discloses the heating occurs at a temperature of about 1050°C to 1300°C (see Merkel at Col. 4, lines 59-60). Merkel discloses an example which comprises 1 wt. % Aluminum, which correlates to 10,000ppm aluminum, which is close to touching the claimed range (see Merkel at Table 1, example 12). Merkel teaches low porosity is enhanced by the addition of small amounts (0.01-7.0 wt. %) of certain sintering additives, such as ... aluminum. Examiner notes that 0.01-7.0 wt. % aluminum corresponds to 100-70,000ppm aluminum, which overlaps with the claimed range (see Merkel at Col. 5, lines 59-67). 
However, Merkel does not disclose or teach the negative thermal expansion material has an average particle size of 0.1 to 50 μm. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the negative thermal expansion material as claimed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731